Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 1 of 23



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          (Miami Division)

                                    Case No: 1:18-25429-CV-MGC

   MAITE MARTINEZ,

         Plaintiff,
   v.

   CHERRY BEKAERT, LLP,
   a Foreign for profit corporation,

      Defendant.
   _________________________________/

                                         AMENDED COMPLAINT

                 Plaintiff, MAITE MARTINEZ by and through undersigned counsel, sues Defendant,

         CHERRY BEKAERT, LLP, a Foreign for profit corporation, and files her Amended

         Complaint pursuant to Rule 15(a)(1)(B)1 and states:

                                              INTRODUCTION

                 CHERRY BEKAERT, LLP (“Cherry Bekaert” or “Defendant”) is an accounting firm

         that provides accounting, advising and litigation support services for clients throughout the

         United States, including Miami, Florida. Plaintiff, MAITE MARTINEZ (“Martinez”) was

         hired in July of 2015 as a staff member in litigation support, and worked for Defendant at

         Defendant’s location in Coral Gables, Florida in Miami-Dade County.




   1
       Defendant filed it Rule 12(b)(6) Motion to Dismiss on February 1, 2019; DE 10.
                                                     1
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 2 of 23



               Martinez, who is a Certified Public Accountant, was promoted several times, given

       raises and was eventually promoted to the position of litigation support manager in the Coral

       Gables office. As a litigation support manager, Martinez worked with other Cherry Bekaert

       employees and was responsible for providing reports, calculations and analysis in the firm’s

       family law support practice.

               An important function of Martinez’s work entailed the review and critique of

       opposing counsel’s discovery and reports and testimony of their experts. After reviewing the

       documents and reports, Martinez would often provide testimony at hearings and trial

       regarding her opinion on financial issues and the division of matrimonial assets. While

       performing her duties, Martinez was harassed and threatened by several individuals who

       were not Cherry Bekaert employees, but were employed as experts hired by opposing

       counsel.

               Martinez notified her supervisors several times of the harassment and of the threats.

       However, very little or nothing was done to address either, and the harassment and the threats

       escalated.

               Due to the increased severity of the harassment and the threats, and that her

       complaints were being ignored, Martinez informed the Cherry Bekaert litigation department

       managing partner of her concerns. However, Martinez was just told to ignore the person(s)

       and nothing further was done.

               After the harassment and threats continued, Martinez suffered two stress-related

       seizures. After the seizures, Martinez noticed that the number of cases she was assigned


                                                        2
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 3 of 23



       decreased and she was frequently told that her presence in court, at mediations and

       depositions was now “not required.”

                Because Martinez was harassed and threatened at work and because Cherry Bekaert

       did not address either, and because her complaints regarding the same were negatively

       affecting her job, Martinez decided she had no other option than to resign her position with

       Cherry Bekaert; Martinez was constructively discharged on or about December 28, 2017.

                                       NATURE OF THE ACTION

           1.      This is an action under Title VII of the Civil Rights Act of 1964, as amended, 42

   U.S.C. § 2000e et seq. (“Title VII”) and the Florida Civil Rights Act, Fla. Stat., § 760.01, et seq.

   (“FCRA”)(2017), to correct unlawful and discriminatory employment practices on the basis of

   gender and retaliation, and to provide appropriate relief to Martinez. Martinez seeks back pay,

   compensatory damages, punitive damages, reinstatement or front pay, liquidated damages,

   injunctive and declaratory relief and attorneys’ fees and costs.

                               JURISDICTION, VENUE AND PARTIES

           2.      This Court has federal-question jurisdiction over Plaintiff’s federal claims

   pursuant to 28 U.S.C. § 1331. Because the State claims arise out of the same nucleus of

   operative facts as do the federal claims, this Court has supplemental jurisdiction over the State

   claims pursuant to 28 U.S.C. § 1367.

           3.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Defendant transacts

   business in this District; because all wages were earned and due to be paid in this District;




                                                        3
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 4 of 23



   because Defendant’s operations are situated in this District; and because most, if not all, of the

   operational decisions were made in this District.

           4.      At all times material hereto, Martinez was over the age of 18 and a resident of

   Florida.

           5.      Cherry Bekaert is a foreign for profit corporation which was at all times an

   accounting firm that provides accounting, advising and litigation support services for clients

   throughout the United States which includes Miami-Dade County, Florida.

           6.      Cherry Bekaert has been continuously doing business in Florida and has

   continuously had at least fifteen (15) employees.

           7.      At all times relevant hereto, Defendant was and is an “employer” as defined by

   Title VII and the FCRA.

                                   Satisfaction Of Conditions Precedent

           8.      On March 9, 2018, Plaintiff timely filed her Intake Questionnaire with the Equal

   Employment Opportunity Commission (“EEOC”) alleging sex discrimination and retaliation by

   Cherry Bekaert. On the Intake Questionnaire, Martinez checked “Box 2” stating that “I want to

   file a charge of discrimination, and I authorize the EEOC to look into the discrimination I

   described above.”

           9.      After a several week delay by the EEOC in providing the form, Martinez filed her

   Form 5 with the EEOC on March 23, 2018, which was dual-filed with the Florida Commission

   on Human Relations (“FCHR”). Martinez’s Form 5 alleged sex discrimination and retaliation by

   Cherry Bekaert.


                                                        4
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 5 of 23



           10.      On September 26, 2018, the EEOC issued a Right to Sue (“RTS”) letter for

   Plaintiff and copied Cherry Bekaert LLC. See attached as Exhibit “A.”

           11.      All conditions precedent to the bringing of this action have been satisfied or

   waived.

                                           The Applicable Statutes

           12.      Title VII of the Civil Rights Act of 1964, as amended, provides in pertinent part at

   42 U.S.C. § 2000e-2(a) as follows:

                 It shall be an unlawful employment practice for an employer —

                 (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
                     against any individual with respect to his compensation, terms, conditions, or
                     privileges of employment, because of such individual’s sex ...; or

                 (2) to limit, segregate, or classify his employees or applicants for employment in any
                     way which would deprive or tend to deprive any individual of employment
                     opportunities or otherwise adversely affect his status as an employee, because of
                     such individual’s sex....

   42 U.S.C. § 2000e(k).

           13.      “It shall be an unlawful employment practice for an employer to discriminate

   against any of his employees . . . because he has opposed any practice made an unlawful

   employment practice by this subchapter . . . .” 42 U.S.C. § 2000e-3.

           14.      The FCRA provides at § 760.10(1), as follows:

                 It is an unlawful employment practice for an employer:

                 (a) To discharge or to fail or refuse to hire any individual, or otherwise
                     to discriminate against any individual with respect to
                     compensation, terms, conditions, or privileges of employment,
                     because of such individual’s ... sex....


                                                        5
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 6 of 23



                 (b) To limit, segregate, or classify employees or applicants for
                     employment in any way which would deprive or tend to deprive
                     any individual of employment opportunities, or adversely affect
                     any individual’s status as an employee, because of such
                     individual’s …sex....

   §760.10 Fla. Stat.

           15.      “It is an unlawful employment practice for an employer . . . to discriminate

   against any person because that person has opposed any practice which is an unlawful

   employment practice under this section. . . .” § 760.10 Fla. Stat.

                                             General Allegations

           16.      Martinez is female and a member of a protected class.

           17.      Martinez was qualified for her position at Cherry Bekaert.

           18.      Martinez was performing her job adequately and was meeting or exceeding the

   expectations of Cherry Bekaert.

           19.      Martinez worked as a litigation support manager for Cherry Bekaert LLP and was

   paid a salary.

           20.      Advancement at Cherry Bekaert in the family law litigation department was

   dependent on an employee’s performance and their ability to contribute to the case(s) being

   litigated. This included working on high exposure/profile cases, assisting with discovery and

   discovery objections, attending mediation and depositions, attending hearings and trials, and

   sometimes testifying as an expert.

           21.      Martinez’s responsibilities also included:




                                                        6
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 7 of 23



                   a) Providing expert testimony regarding contested financial issues at hearings in

                       court;

                   b) Prepare and update Mandatory Disclosure documents for clients;

                   c) Prepare accurate Financial Affidavits for clients;

                   d) Prepare schedules regarding assets and loss of assets and asset tracing;

                   e) Prepare schedule of alimony and child support calculations;

                   f) Prepare historical income analysis;

                   g) Prepare trial, hearing and expert reports for use in court; and

                   h) Review and analysis of reports generated by opposing counsel’s experts.

           22.     At all times relevant, Phil Shechter (“Shechter”) was a partner at Cherry Bekaert,

   LLP, and was a direct supervisor of Martinez.

           23.     While working on several family law related cases as the litigation support

   manager assigned to the cases, Martinez was harassed and threatened by the opposing accounting

   firm’s representatives.

           24.     Several emails sent to Martinez from the opposing accounting firm used the term

   “fuck” and Martinez was called a “cunt” in the vestibule after a highly contested court hearing in

   which Martinez was called upon to testify.

           25.     Shechter was copied on the emails to Martinez, and was aware of the harassment

   and threats being made by the opposing accounting firm’s representatives (“Representative(s)”).




                                                        7
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 8 of 23



           26.     Martinez was offended by the use of the language and was concerned for her

   safety and notified Shechter that the emails that were sent were inappropriate because they

   offended her and that she feared for her safety.

           27.     Martinez told Shechter that the harassment from the opposing accounting firm’s

   Representatives needed to be addressed immediately.

           28.     Even after Martinez brought her concerns to Shechter, Shechter did very little or

   nothing to intervene.

           29.     Martinez later learned from a co-worker that one of the opposing accounting

   firm’s Representatives had sent Shechter a text which said that if Martinez did not back off, the

   Representative would “cut [Martinez] open and tear out her liver.”

           30.     Again, Martinez voiced her concerns to Shechter regarding the text that she had

   been told was sent to him which was harassing and contained threating language.

           31.     Martinez asked Shechter to show her the text, but he refused. Martinez then

   asked Shechter if it was true that the Representative had sent a text threating to “cut [her] open

   and tear out her liver?”

           32.     Shechter confirmed that the Representative had sent him a text to that effect.

           33.     Martinez told Shechter that the text offended her and that she feared for her

   safety, and asked him what he was going to do about it.

           34.     Shechter responded by shrugging his shoulders and walking away.

           35.     Having no other choice but to speak to the issue herself, Martinez emailed the

   Representative to address the threating text which was sent to Shechter.


                                                        8
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 9 of 23



           36.     Martinez copied both Shechter and Michael Everett.                   The Representative

   responded to Martinez’s email by asking, in part, “PHIL, DON’T YOU HAVE THE BALLS TO

   STOP THIS WOMAN . . . ?” (Caps in original).

           37.     Because Shechter did not intervene regarding the Representative’s response to

   Martinez’s September 8, 2016 email, Martinez brought the issue to the attention of Scott Moss,

   the Litigation Department Managing Partner, on September 12, 2016.

           38.     Martinez informed Mr. Moss that she was being harassed and threatened by the

   Representative because she is a woman.

           39.     Moss’ response to Martinez’s complaint regarding the harassment and threats was

   to “ignore [the Representative].”

           40.     Even though Martinez complained several times, the harassment and threats were

   not addressed by Martinez’s supervisors or Cherry Bekaert.

           41.     Martinez noticed that the number of hours she was able to bill decreased and she

   was frequently told that her presence in court, at mediations and depositions was now not

   required.

           42.     The harassment and intimidation by the Representative was not limited to or by a

   single case that Martinez was working on. The harassment and intimidation was perpetrated by

   the Representative against Martinez on a continuing basis until the date that Martinez was forced

   to resign her position at Cherry Bekaert.

           43.     The harassing acts were part of a continuing practice or pattern of discrimination

   perpetrated against Martinez, and ignored by Cherry Bekaert.


                                                        9
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 10 of 23



              44.   Because Cherry Bekaert did not address the issues of harassment and the threats

   that were made, and because Martinez’s complaints regarding the same were negatively affecting

   her job, Martinez decided she had no other option than to resign her position with Cherry

   Bekaert; Martinez was constructively discharged on or about December 28, 2017.

                                 Count I - Sex Discrimination (Title VII)

              45.   Plaintiff re-alleges paragraphs 1 through 44 of the Amended Complaint as set

   forth above.

              46.   At all times mentioned in this cause of action, all provisions of Title VII of the

   Civil Rights Act of 1964, as amended, were in full force and effect and were binding on

   Defendant.

              47.   The opposing accounting firm’s Representatives targeted Martinez because of her

   gender.

              48.   The treatment of Martinez was both subjectively and objectively offensive.

              49.   Martinez complained to her direct supervisor regarding the fact that the opposing

   accounting firm’s Representatives were targeting her and advised of the sexual harassment and

   threats.

              50.   As part of her continued employment at Cherry Bekaert, Martinez was told to

   ignore the harassment and threats.

              51.   The harassment and threats made by the opposing accounting firm’s

   Representatives interfered with Martinez’s work performance and created an intimidating,

   hostile and offensive work environment of which Cherry Bekaert was aware.


                                                       10
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 11 of 23



           52.     Even though the harassers were not employees, Cherry Bekaert had a duty to take

   immediate and appropriate corrective action, which it did not.

           53.     As a direct, natural and proximate result of the harassment and threats and

   Defendant’s inaction, Plaintiff has suffered damages, including, but not limited to, lost wages

   and benefits, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

   loss of enjoyment of life and other non-pecuniary losses.

           54.     Defendant’s treatment of Plaintiff has also caused her irreparable harm through

   the violation of her federal statutory rights against sex discrimination, for which there is no

   adequate remedy at law.

           55.     Defendant’s conduct towards Plaintiff was willful, wanton and in flagrant

   disregard of her federally protected rights against sex discrimination, so as to justify punitive

   damages.

           56.     Because of her gender, Martinez was treated differently and was constructively

   discharged on or about December 28, 2017.

           57.     Defendant committed the acts alleged herein despicably, maliciously, fraudulently

   and/or oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil

   motive amounting to malice and in willful and conscious disregard of Plaintiff’s rights. Plaintiff

   thus is entitled to recover punitive damages pursuant to 42 U.S.C. § 1981a(a)(1).

           58.     Plaintiff is entitled, pursuant to § 2000e-5(k), to recover a reasonable attorney’s

   fee, litigation expenses and costs.




                                                       11
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 12 of 23



           WHEREFORE, Martinez demands the entry of judgment in her favor and against

   Defendant as follows:

                 a) Awarding Martinez back pay and benefits to which she would have been entitled

                    but for Defendant’s discriminatory acts;

                 b) Permanently enjoining Defendant, its officers, agents, servants, employees and all

                    other persons in active concert or participation with it from violating Title VII’s

                    prohibition against discrimination as to Martinez, and directing Defendant to

                    reinstate Martinez with full seniority and benefits or provide front pay in lieu of

                    reinstatement, or otherwise make Martinez whole;

                 c) Awarding Martinez compensatory damages;

                 d) Awarding Martinez punitive damages;

                 e) Awarding Martinez liquidated damages or pre-judgment interest;

                 f) Awarding Martinez her costs and reasonable attorney’s fees pursuant to § 2000e-

                    5(k); and

                 g) Awarding such other and further relief as this Court may deem just and proper.

                                  Count II – Sex Discrimination (FCRA)

           59.      Plaintiff re-alleges paragraphs 1 through 44 of the Amended Complaint as set

       forth above.

           60.      At all times mentioned in this cause of action, all provisions of the Florida Civil

       Rights Act of 1992 were in full force and effect and were binding on Defendant.




                                                       12
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 13 of 23



           61.     At all times mentioned in this cause of action, Plaintiff was an employee of

       Defendant, and Defendant was an “Employer” as defined by Florida Statute, 760.02 (7).

           62.     The opposing accounting firm’s Representatives targeted Martinez because of her

       gender.

           63.     The treatment of Martinez was both subjectively and objectively offensive.

           64.     Martinez complained to her direct supervisor regarding the fact that the opposing

       accounting firm’s Representatives were targeting her and advised of the sexual harassment

       and threats.

           65.     As part of her continued employment at Cherry Bekaert, Martinez was told to

       ignore the harassment and threats.

           66.     The harassment and threats made by the opposing accounting firm’s

       Representatives interfered with Martinez’s work performance and created an intimidating,

       hostile and offensive work environment of which Cherry Bekaert was aware.

           67.     Even though the harassers were not employees, Cherry Bekaert had a duty to take

       immediate and appropriate corrective action, which it did not.

           68.     As a direct, natural and proximate result of the harassment and threats and

       Defendant’s inaction, Plaintiff has suffered damages, including, but not limited to, lost wages

       and benefits, future pecuniary losses, emotional pain, suffering, inconvenience, mental

       anguish, loss of enjoyment of life and other non-pecuniary losses.




                                                       13
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 14 of 23



           69.      Defendant’s treatment of Plaintiff has also caused her irreparable harm through

       the violation of her Florida statutory rights against sex discrimination, for which there is no

       adequate remedy at law.

           70.      Defendant committed the acts alleged herein despicably, maliciously, fraudulently

       and/or oppressively, with the wrongful intention of injuring Plaintiff, from an improper and

       evil motive amounting to malice and in willful and conscious disregard of Plaintiff’s rights.

       Plaintiff thus is entitled to recover punitive damages pursuant to Florida Civil Rights Act of

       1992 (F.S. §760.11).

           71.      Plaintiff is entitled, pursuant to § 760.11(5), to recover a reasonable attorney’s

       fee, litigation expenses and costs.

           WHEREFORE, Martinez demands the entry of judgment in her favor and against

   Defendant as follows:

                 a) Awarding Martinez back pay and benefits to which she would have been entitled

                    but for Defendant’s discriminatory acts;

                 b) Permanently enjoining Defendant, its officers, agents, servants, employees and all

                    other persons in active concert or participation with it from violating the FCRA’s

                    prohibition against discrimination as to Martinez, and directing Defendant to

                    reinstate Martinez with full seniority and benefits or provide front pay in lieu of

                    reinstatement, or otherwise make Martinez whole;

                 c) Awarding Martinez compensatory damages;

                 d) Awarding Martinez punitive damages;


                                                       14
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 15 of 23



                 e) Awarding Martinez liquidated damages or pre-judgment interest;

                 f) Awarding Martinez her costs and reasonable attorney’s fees pursuant to §

                    760.11(5) Fla. Stat.; and

                 g) Awarding such other and further relief as this Court may deem just and proper.

                            Count III Hostile Work Environment (Title VII)

           72.      Plaintiff re-alleges paragraphs 1 through 44 of the Amended Complaint as set

   forth above.

           73.      Martinez was subjected to unwelcome harassment and threats.

           74.      The harassment and threats that Martinez was subjected to were based upon

   Martinez’s gender.

           75.      The harassment and threats that Martinez was subjected to were severe and

   persistent enough and affected the terms, conditions and privilege of Martinez’s employment and

   created a discriminatory or abusive working environment.

           76.      Even though the harassers were not its employees, Cherry Bekaert had a duty to

   take immediate and appropriate corrective action, which it did not.

           77.      As a direct, natural and proximate result of the harassment, the threats, the hostile

   work environment and Defendant’s inaction, Plaintiff has suffered damages including, but not

   limited to, lost wages and benefits, future pecuniary losses, emotional pain, suffering,

   inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses.

           78.      Cherry Bekaert is responsible for the hostile work environment either through

   vicarious or direct liability due its inaction which allowed the hostile work environment to exist.


                                                       15
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 16 of 23



           79.      Defendant committed the acts alleged herein despicably, maliciously, fraudulently

   and/or oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil

   motive amounting to malice and in willful and conscious disregard of Plaintiff’s rights. Plaintiff

   thus is entitled to recover punitive damages pursuant to 42 U.S.C. § 1981a(a)(1).

           80.      Plaintiff is entitled, pursuant to § 2000e-5(k), to recover a reasonable attorney’s

   fee, litigation expenses and costs.

           WHEREFORE, Martinez demands the entry of judgment in her favor and against

   Defendant as follows:

                 a) Awarding Martinez back pay and benefits to which she would have been entitled

                    but for Defendant’s discriminatory acts;

                 b) Permanently enjoining Defendant, its officers, agents, servants, employees and all

                    other persons in active concert or participation with it from violating Title VII’s

                    prohibition against discrimination as to Martinez, and directing Defendant to

                    reinstate Martinez with full seniority and benefits or provide front pay in lieu of

                    reinstatement, or otherwise make Martinez whole;

                 c) Awarding Martinez compensatory damages;

                 d) Awarding Martinez punitive damages;

                 e) Awarding Martinez liquidated damages or pre-judgment interest;

                 f) Awarding Martinez her costs and reasonable attorney’s fees pursuant to § 2000e-

                    5(k); and

                 g) Awarding such other and further relief as this Court may deem just and proper.


                                                       16
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 17 of 23




                             Count IV Hostile Work Environment (FCRA)

           81.     Plaintiff re-alleges paragraphs 1 through 44 of the Amended Complaint as set

   forth above.

           82.     Martinez was subjected to unwelcome harassment and threats.

           83.     The harassment and threats that Martinez was subjected to were based upon

   Martinez’s gender.

           84.     The harassment and threats that Martinez was subjected to were severe and

   persistent enough and affected the terms, conditions and privilege of Martinez’s employment and

   created a discriminatory or abusive working environment.

           85.     Even though the harassers were not its employees, Cherry Bekaert had a duty to

   take immediate and appropriate corrective action, which it did not.

           86.     As a direct, natural and proximate result of the harassment, the threats, the hostile

   work environment and Defendant’s inaction, Plaintiff has suffered damages including, but not

   limited to, lost wages and benefits, future pecuniary losses, emotional pain, suffering,

   inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses.

           87.     Cherry Bekaert is responsible for the hostile work environment either through

   vicarious or direct liability due its inaction that allowed the hostile work environment to exist.

           88.     Defendant committed the acts alleged herein despicably, maliciously, fraudulently

   and/or oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil


                                                       17
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 18 of 23



   motive amounting to malice and in willful and conscious disregard of Plaintiff’s rights. Plaintiff

   thus is entitled to recover punitive damages pursuant to Florida Civil Rights Act of 1992 (F.S.

   §760.11).

           89.      Plaintiff is entitled, pursuant to § 760.11(5), to recover a reasonable attorney’s

   fee, litigation expenses and costs.

           WHEREFORE, Martinez demands the entry of judgment in her favor and against

   Defendant as follows:

                 a) Awarding Martinez back pay and benefits to which she would have been entitled

                    but for Defendant’s discriminatory acts;

                 b) Permanently enjoining Defendant, its officers, agents, servants, employees and all

                    other persons in active concert or participation with it from violating the FCRA’s

                    prohibition against discrimination as to Martinez, and directing Defendant to

                    reinstate Martinez with full seniority and benefits or provide front pay in lieu of

                    reinstatement, or otherwise make Martinez whole;

                 c) Awarding Martinez compensatory damages;

                 d) Awarding Martinez punitive damages;

                 e) Awarding Martinez liquidated damages or pre-judgment interest;

                 f) Awarding Martinez her costs and reasonable attorney’s fees pursuant to §

                    760.11(5) Fla. Stat.; and

                 g) Awarding such other and further relief as this Court may deem just and proper.




                                                       18
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 19 of 23




                                      Count V Retaliation (Title VII)

             90.   Plaintiff re-alleges paragraphs 1 through 44 of the Amended Complaint as set

   forth above.

             91.   Martinez participated in a statutorily protected activity by complaining numerous

   times to several of her supervisors at Cherry Bekaert regarding the harassment and threats as

   well as the hostile work environment she was experiencing.

             92.   Defendant retaliated against Plaintiff for exercising her rights protected by Title

   VII.

             93.   Martinez suffered an adverse employment action in that her role in ongoing cases

   was diminished and she was assigned fewer cases. These adverse actions affected her status at

   work as well as her ability to advance and receive salary increases and bonuses.

             94.   The adverse employment action suffered by Martinez was causally related to the

   protected activity.

             95.   Defendant and its supervisory personnel were aware that retaliation is unlawful,

   but acted in reckless disregard of Title VII.

             96.   As a direct, natural and proximate result of the retaliation, Plaintiff has suffered

   damages including, but not limited to, lost wages and benefits, future pecuniary losses, emotional

   pain, suffering, inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary

   losses.




                                                       19
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 20 of 23



           97.      Defendant committed the acts alleged herein despicably, maliciously, fraudulently

   and/or oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil

   motive amounting to malice and in willful and conscious disregard of Plaintiff’s rights. Plaintiff

   thus is entitled to recover punitive damages pursuant to 42 U.S.C. § 1981a(a)(1).

           98.      Plaintiff is entitled, pursuant to § 2000e-5(k), to recover a reasonable attorney’s

   fee, litigation expenses and costs.

           WHEREFORE, Martinez demands the entry of judgment in her favor and against

   Defendant as follows:

                 a) Awarding Martinez back pay and benefits to which she would have been entitled

                    but for Defendant’s discriminatory acts;

                 b) Permanently enjoining Defendant, its officers, agents, servants, employees and all

                    other persons in active concert or participation with it from violating Title VII’s

                    prohibition against retaliation as to Martinez, and directing Defendant to reinstate

                    Martinez with full seniority and benefits or provide front pay in lieu of

                    reinstatement, or otherwise make Martinez whole;

                 c) Awarding Martinez compensatory damages;

                 d) Awarding Martinez punitive damages;

                 e) Awarding Martinez liquidated damages or pre-judgment interest;

                 f) Awarding Martinez her costs and reasonable attorney’s fees pursuant to § 2000e-

                    5(k); and

                 g) Awarding such other and further relief as this Court may deem just and proper.


                                                       20
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 21 of 23




                                       Count VI Retaliation (FCRA)

             99.    Plaintiff re-alleges paragraphs 1 through 44 of the Amended Complaint as set

   forth above.

             100.   Martinez participated in a statutorily protected activity by complaining numerous

   times to several of her supervisors at Cherry Bekaert regarding the harassment and threats as

   well as the hostile work environment she was experiencing.

             101.   Defendant retaliated against Plaintiff for exercising her rights protected by the

   FCRA.

             102.   Martinez suffered an adverse employment action in that her role in ongoing cases

   was diminished and she was assigned fewer cases. These adverse actions affected her status at

   work as well as her ability to advance and receive salary increases and bonuses.

             103.   The adverse employment action suffered by Martinez was causally related to the

   protected activity.

             104.   Defendant and its supervisory personnel were aware that retaliation is unlawful,

   but acted in reckless disregard of the FCRA.

             105.   As a direct, natural and proximate result of the retaliation, Plaintiff has suffered

   damages including, but not limited to, lost wages and benefits, future pecuniary losses, emotional

   pain, suffering, inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary

   losses.


                                                       21
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 22 of 23



           106.    Defendant committed the acts alleged herein despicably, maliciously, fraudulently

   and/or oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil

   motive amounting to malice and in willful and conscious disregard of Plaintiff’s rights. Plaintiff

   thus is entitled to recover punitive damages pursuant to Florida Civil Rights Act of 1992 (F.S.

   §760.11).

           107.    Plaintiff is entitled, pursuant to § 760.11(5), to recover a reasonable attorney’s

   fee, litigation expenses and costs.

           WHEREFORE, Martinez demands the entry of judgment in her favor and against

   Defendant as follows:

               a) Awarding Martinez back pay and benefits to which she would have been entitled

                   but for Defendant’s discriminatory acts;

               b) Permanently enjoining Defendant, its officers, agents, servants, employees and all

                   other persons in active concert or participation with it from violating the FCRA’s

                   prohibition against retaliation as to Martinez, and directing Defendant to reinstate

                   Martinez with full seniority and benefits or provide front pay in lieu of

                   reinstatement, or otherwise make Martinez whole;

               c) Awarding Martinez compensatory damages;

               d) Awarding Martinez punitive damages;

               e) Awarding Martinez liquidated damages or pre-judgment interest;

               f) Awarding Martinez her costs and reasonable attorney’s fees pursuant to

               § 760.11(5) Fla. Stat.; and


                                                       22
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:18-cv-25429-MGC Document 11 Entered on FLSD Docket 02/11/2019 Page 23 of 23



               g) Awarding such other and further relief as this Court may deem just and proper.



                                      DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial by jury of all issues so triable.

   Respectfully submitted February 11, 2019,

                                                               /s/ Lowell J. Kuvin
                                                             Lowell J. Kuvin, Esq.
                                                             Fla. Bar No.: 53072
                                                             lowell@kuvinlaw.com
                                                             Law Office of Lowell J. Kuvin
                                                             17 East Flagler St., Suite 223
                                                             Miami, Florida 33131
                                                             Tel: 305.358.6800
                                                             Attorneys for Plaintiff


                                      CERTIFICATE OF SERVICE

   I hereby certify that on February 11, 2019, I electronically filed the foregoing document with the
   Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this
   day on all counsel of record or pro se parties identified on the Court’s docket in the manner
   specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in
   some other authorized manner for those counsel or parties who are not authorized to receive
   electronically Notices of Electronic Filing.




                                                       23
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
